Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the Request for Continued Examination filed on 03/18/2021.
Claims 1-20, 27 and 36 have been cancelled.
Claim 41 has been newly added.
Claims 21-26, 28-35 and 37-41 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-26, 28-35 and 37-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 30-35 and 37-38 are directed to a method (i.e., a process), claims 39-40 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 21-26 and 28-29 are directed to a system (i.e., a machine).  Accordingly, claims 21-26, 28-35 and 37-41 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 30 includes limitations that recite an abstract idea.  Note that independent claim 30 is the method claim, while claim 21 covers a system claim and claim 39 covers the matching computer readable medium.
Specifically, independent claim 30 recites:
A computer-implemented method, the method comprising: 
accessing, by a processor of a navigation system, a point address record from a geographic database stored in a memory of the navigation system, the point address record corresponding to an address and comprising (a) a first set of information identifying a display point for the address and (b) a second set of information identifying a routing point for the address, wherein the display point for the address and the routing point for the address are different;
causing a user interface of the navigation system to display a representation of the address based on at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information comprising a first identifier attribute of identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address;
receiving, by the processor of the navigation system via the user interface, an indication of user input selecting the address;
accessing, by the processor, at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information comprising one or more second identifier attributes identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address;
accessing, by the processor and from the navigation database, one or more navigation link records identified by the one or more second identifier attributes;
determining, by the processor, a route to the routing point for the address based on the one or more navigation link records; 
causing, by the processor, the user interface to provide at least a portion of the determined route to the routing point: and
causing, by the processor, the user interface to provide route guidance based on the determined route to the routing point.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because accessing navigational map data by retrieving road data, a portion of the road data, attributing route links, route guidance as directions by providing an address associated with the road data, attributing route links and routing data are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.

In relation to claims 21 (similarly to claims 30 and 39), these claims constitute: (a) “a mental process” because accessing navigational map data by retrieving road data, a portion of the road data, attributing route links, route guidance as directions by providing an address associated with the road data, attributing route links and routing data are observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil.
Regarding the dependent claims, claims 24, 28, 29, 37 and 38 describe what the data are such as drive-to routing and walk-to routing, different address link, routing link, navigable attributes, claims 25, 27, 33, 35 and 36 describe displaying data such as address links, different travel-to-point, driving-to routing link, walking-to routing link, substantially center of a footprint and entrance to building, and claims 22, 23, 31, 32 and 40 describe determining data such as travel-to-pint positioning and initial position, claim 34 describes what the system is merely associated with represented map address. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method, the method comprising: 
accessing, by a processor of a navigation system (conventional computer implementation as noted below, see MPEP § 2106.05(f))  , a point address record from a geographic database stored in a memory of the navigation system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the point address record corresponding to an address and comprising (a) a first set of information identifying a display point for the address and (b) a second set of information identifying a routing point for the address, wherein the display point for the address and the routing point for the address are different;
causing a user interface of the navigation system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to display a representation of the address based on at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information comprising a first identifier attribute of identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address;
receiving, by the processor of the navigation system via the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)), an indication of user input selecting the address (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) ;
accessing, by the processor(conventional computer implementation as noted below, see MPEP § 2106.05(f)), at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information comprising one or more second identifier attributes identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address;
accessing, by the processor and from the navigation database (conventional computer implementation as noted below, see MPEP § 2106.05(f)), one or more navigation link records identified by the one or more second identifier attributes;
determining, by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a route to the routing point for the address based on the one or more navigation link records; 
causing, by the processor, the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide at least a portion of the determined route to the routing point: and
causing, by the processor, the user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to provide route guidance based on the determined route to the routing point.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, a memory, a user interface, navigation system, positioning system, and a geographic database the Id.). 
Regarding the additional limitations, “receiving, by the processor of the navigation system via the user interface, an indication of user input selecting the address”, “the user interface to provide at least a portion of the determined route to the routing point” and “the user interface to provide route guidance based on the determined route to the routing point” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving,.. an indication of user input selecting the address,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 30 (similar to claims 21 and 39) does not have any additional elements.
For claim 41 (similar to claims 21 and 22), regarding the additional limitation “satellite-based positioning system” and “dead-reckoning positioning system” the Examiner submits that this additional limitation amounts to merely using a computer, with geographical locators to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted 
For these reasons, representative independent claim 30 with its dependent claims 32-35, 37-38, and analogous independent claim 21 with its dependent claims 22-26, 28-29, analogous independent claim 39 with its dependent claim 40 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 30, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “receiving, by the processor of the navigation system via the user interface, an indication of user input selecting the address”, “the user interface to provide at least a portion of the determined route to the routing point” and “the user interface to provide route guidance based on the determined route to the routing point”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving,.. an indication of user input selecting the address,” which the Examiner submits that this additional limitation merely adds insignificant pre-
Thus, representative independent claim 30 and analogous independent claims 21 and 39 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 41 and analogous dependent claim 22, regarding the additional limitation of “satellite-based positioning system” and “dead-reckoning positioning system”, which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 21-26, 28-35 and 37-41 are ineligible under 35 USC §101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 24, 28-31, 33 and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) further in view of Morris (WO2004/113841 A1).
Claim 21:
Shimada discloses a navigation system comprising a processor, a non-transitory memory coupled therewith, the memory having stored therein and computer executable program code, and a user interface (See [column 14, lines 10-21] an equipment comprising CPU (central processing unit), memory, interface, cursor key, etc. further provided with a display unit having graphic display function may be used.), the computer executable program code configured to, when executed by the processor, cause the navigation system to at least:
cause the user interface to display a representation an address based on a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see Fig. 54, 137. Portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.);  

receive, via the user interface, an indication of user input selecting the address (See inputting address in column 2, lines column 3, lines 57-63, column 14, line 66 to column 15, line 17.);

access one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, 

determine a route to the point for the address based on the second identifier attribute (Taught as additional identifier attributes in column 1, lines 7-13 and in [abstract] an index for searching the block or the street from an address or a name, and a table describing areas belonging to each section on a map.); and

provide at least a portion of the determined route to the point via the user interface (See prepared map data, Fig. 81A-81D for pedestrian and non-pedestrian using portions of roads (column 15, lines 26-50, column 26, line 18 to column 27, line 25.).


Although Shimada teaches the routing point as mentioned above, Bechtolsheim further teaches accessing a geographic database to gather display point and routing point data associated with the address when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address or:
access a point address record from the geographic database stored in the memory, the point address record corresponding to an address and comprising (a) a first set of information identifying a display point for the address and (b) a second set of information identifying a routing point for the address, wherein the display point for the address and the routing point for the address are different (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.)
at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information identifying the display point for the address (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information identifying the routing point (See Fig. 5, transition from driving to walking route serving as routing point mentioned in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
access, from the geographic database, one or more navigation link records identified by the one or more second identifier attributes, based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.).
Bechtolsheim teaches that it is known in the navigation arts before the effective filing date of the claimed invention when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address to provide some final walking directions to individuals who disembarked from Uber, train, bike or bus.  
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Shimada when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address, as taught by Bechtolsheim, to provide some final walking directions to individuals who disembarked from Uber, train, bike or bus.
Morris further teaches provide route guidance based on the determined route to the routing point via the user interface (See Fig. 12, available routes, Fig. 13, route details and directions as route guidance shown in Fig. 15-24 mentioned in pages 23-25.).


Claim 22:
Shimada further discloses:
further comprising a positioning system configured to determine a position of the navigation system, wherein the computer executable program code is further configured to, when executed by the processor, (See [column 14, lines 10-21] an equipment comprising CPU (central processing unit), memory, interface, cursor key, etc. further provided with a display unit having graphic display function may be used.) cause the navigation system to at least determine the position of the navigation system, and wherein the at least a portion of the route to the routing  point is provided based on the position of the navigation system (Taught in column 19, lines 8-18, as user’s latitude and longitude of the present position.).

Claim 24:
Shimada further discloses:
wherein the one or more second identifier attributes identify a drive-to routing link and a walk-to routing link (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6, prepared map data, Fig. 81A-81D for pedestrian and non-pedestrian using portions of roads (Column 15, lines 26-50, column 26, line 18 to column 27, line 25.).

Claim 28:
Shimada further discloses:
wherein the addressed link and the routing link are different links in a road network (See differentiated address link and routing link in Fig. 137 and in column 138, lines 32-40] represents enlarged maps each attached near each intersection on the map. By overlapping the enlarged view of intersection on the map, pedestrians can more easily understand the route to be followed than the case where these are displayed separately.).

Claim 29:
Shimada further discloses:
wherein the road link record comprises addressing information for the addressed link and the navigation link record comprises navigable attributes for the routing link (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6.).

Claim 30:
Shimada discloses a computer-implemented method, the method comprising:
causing the user interface to display a representation an address based on a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see Fig. 54, 137. Portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.);

receiving, via the user interface, an indication of user input selecting the address (See inputting address in column 2, lines column 3, lines 57-63, column 14, line 66 to column 15, line 17.);

accessing one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6.);

determining a route to the point for the address based on the second identifier attribute (Taught as additional identifier attributes in column 1, lines 7-13 and in [abstract] an index for searching the block or the street from an address or a name, and a table describing areas belonging to each section on a map.); and

causing, by the processor, the user interface to provide at least a portion of the determined route to the travel-to point (See prepared map data, Fig. 81A-81D for pedestrian and non-pedestrian using portions of roads (column 15, lines 26-50, column 26, line 18 to column 27, line 25.).

Although Shimada teaches the routing point as mentioned above, Bechtolsheim further teaches accessing a geographic database to gather display point and routing point data 
accessing a point address record from the geographic database stored in the memory, the point address record corresponding to an address and comprising (a) a first set of information identifying a display point for the address and (b) a second set of information identifying a routing point for the address, wherein the display point for the address and the routing point for the address are different (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.)
at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information identifying the display point for the address (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information identifying the routing point (See Fig. 5, transition from driving to walking route serving as routing point mentioned in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
accessing, from the geographic database, one or more navigation link records identified by the one or more second identifier attributes, based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.).
Bechtolsheim teaches that it is known in the navigation arts before the effective filing date of the claimed invention when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address to provide some final walking directions to individuals who disembarked from Uber, train, bike or bus.  
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Shimada when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address, as taught by Bechtolsheim, to provide some final walking directions to individuals who disembarked from Uber, train, bike or bus.
 Morris further teaches causing, by the processor, the user interface to provide route guidance based on the determined route to the routing point (See Fig. 12, available routes, Fig. 13, route details and directions as route guidance shown in Fig. 15-24 mentioned in pages 23-25.).
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Shimada and Bechtolsheim when providing route guidance, as taught by Morris, to aid a pedestrian who is not familiar with travelling in a particular neighborhood.
Claim 31:
Shimada further discloses:
wherein the navigation system is coupled to a positioning system configured to determine a position of the navigation system, wherein the method further comprises causing the positioning system to at least determine the position of the navigation system, and wherein the at least a portion of the route to the routing point is provided based on the position of the navigation system (Taught in column 19, lines 8-18, as user’s latitude and longitude of the present position.).

Claim 33:
Shimada further discloses:
wherein the one or more second identifier attributes identify a drive-to routing link and a walk-to routing link (Column 15, lines 26-50, column 26, line 18 to column 27, line 25.).


Claim 37:
Shimada further discloses:
wherein the addressed link and the routing link are different links in a road network (See differentiated address link and routing link in Fig. 137 and in column 138, lines 32-40] represents enlarged maps each attached near each intersection on the map. By overlapping the enlarged view of intersection on the map, pedestrians can more easily understand the route to be followed than the case where these are displayed separately.).

Claim 38:
Shimada further discloses:
wherein the road link record comprises addressing information for the addressed link and the navigation link record comprises navigable attributes for the routing link (See Fig. 125 and portions of road as blocks in (column 15, lines 26-38, column 30, lines 62-67) and in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. In [column 19, lines 18-45] By registering not only normal town information but also attribute on street in the town table, it is possible to carry out searching for wider range. For example, if positions of mailboxes are registered as attributes on street, the nearest mailbox can be searched. Also see Fig. 54, 137.).

Claim 39:
Shimada discloses a computer program product, the computer program product comprising a non-transitory computer-readable memory storing computer executable instructions, the computer executable instructions comprising executable portions configured to, when executed by a processor of a navigation system (See [column 14, lines 10-21] an equipment comprising CPU (central processing unit), memory, interface, cursor key, etc. further provided with a display unit having graphic display function may be used.), cause the navigation system to at least:
cause the user interface to display a representation an address based on a first identifier attribute identifying a road link record associated with an addressed link, the addressed link being a link representing a portion of a road associated with the address (With identifier attribute identifying a road link record such as a name of a street, road, way and the likes, see column 3, lines 21-33, the data of a block has a street name and address of the street. See other identifier attributes in [column 3, lines 57-63] the pedestrian map data searching means comprises an address corresponding data searching means for searching data of block or street using the index from the inputted address. Also see Fig. 54, 137. Portions of a road associated with the address is taught in (column 15, lines 26-38, column 30, lines 62-67.);

receive, via the user interface, an indication of user input selecting the address (See inputting address in column 2, lines column 3, lines 57-63, column 14, line 66 to column 15, line 17.);

access one or more second identifier attributes, each second identifier attribute identifying a navigation link record associated with a routing link, the routing link being a link representing a portion of a road associated with the routing point for the address (With routing link attributes as the attributes used and accessed to calculate the route, see reference table, latitude, longitude (column 17, lines 10-20), and required departure and arrival times (column 5, lines 22-28). Also see a link representing a portion of a road in column 7, line 63 to column 8, line 6.);

determine a route to the point for the address based on the second identifier attribute (Taught as additional identifier attributes in column 1, lines 7-13 and in [abstract] an index for searching the block or the street from an address or a name, and a table describing areas belonging to each section on a map.); and

provide at least a portion of the route to the point via the user interface (See prepared map data, Fig. 81A-81D for pedestrian and non-pedestrian using portions of roads (column 15, lines 26-50, column 26, line 18 to column 27, line 25.).

Although Shimada teaches the routing point as mentioned above, Bechtolsheim further teaches accessing a geographic database to gather display point and routing point data associated with the address when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address or:
access a point address record from the geographic database stored in the memory, the point address record corresponding to an address and comprising (a) a first set of information identifying a display point for the address and (b) a second set of information identifying a routing point for the address, wherein the display point for the address and the routing point for the address are different (Travel by driving and travel by walking to an address are not the same as established in column 1, lines 39-54, where direction are gathered from the geographic database destination in column 1, line 58 to column 2, line 12. See [column 3, line 30 to column 4, line 18] The geographic database also includes data relating to the roads, such as restrictions on directions of travel along the roads (e.g., one-way streets), street addresses along the roads, street names, speed limits along the roads, turn restrictions at intersections, and so on.)
at least a portion of the first set of information identifying the display point for the address, the at least a portion of the first set of information identifying the display point for the address (The user interface display is taught in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
at least a portion of the second set of information identifying the routing point for the address from the point address record, the at least a portion of the second set of information identifying the routing point (See Fig. 5, transition from driving to walking route serving as routing point mentioned in column 3, lines 5-19, and see Fig. 7 display point data as driving directions displayed on map.),
access, from the geographic database, one or more navigation link records identified by the one or more second identifier attributes, based on the one or more navigation link records (Taught as identified road segments transition from driving route (Fig. 5 (Item 254) linked to walking route with more travel attributes integrating both driving and walking such as avoiding expressways, ramps and roads mentioned in column 8, lines 7-57.).
Bechtolsheim teaches that it is known in the navigation arts before the effective filing date of the claimed invention when driving map directions that lead to the address is different 
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Shimada when driving map directions that lead to the address is different from the pedestrian pathway that leads to the address, as taught by Bechtolsheim, to provide some final walking directions to individuals who disembarked from Uber, train, bike or bus.
Claim 40:
Shimada further discloses:
wherein the executable portions are further configured, when executed by the processor of the navigation system, to cause the navigation system to cause a positioning system coupled to the navigation system (See [column 14, lines 10-21] an equipment comprising CPU (central processing unit), memory, interface, cursor key, etc. further provided with a display unit having graphic display function may be used.), to determine a position of the navigation system and wherein the at least a portion of the route to the routing point is provided based on the position of the navigation system (Taught in column 19, lines 8-18, as user’s latitude and longitude of the present position.).


Claim 41:
Bechtolsheim further teaches:
wherein the positioning system is at last one of (a) a satellite-based positioning system or (b) a dead-reckoning positioning system comprising one or more sensing devices configured to measure movement of the navigation system (See gps serving as satellite-based positioning system in column 2, line 63 to column 3, line 5.).

Bechtolsheim teaches that it is known in the navigation arts before the effective filing date of the claimed invention to have a satellite-based positioning system to measure movement to conveniently use one’s mobile phone while travelling along an unfamiliar path.  
Therefore, it would have been obvious to one of ordinary skill in the navigation arts before the effective filing date of the claimed invention to modify the method, software and system of Shimada to have a satellite-based positioning system to measure movement, as .

Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) in view of Morris (WO2004/113841 A1) further in view of Banerjee (US 8,000,892 B2).
Claim 23:
Banerjee further teaches:
wherein the route is determined from an initial position of the navigation system as determined by the positioning system and to the routing point for the address (Taught in column 5, lines 20-31 and as beginning destination, ultimate destination and points of interest along the way in Fig. 4, column 7, line 57 to column 8, line 10.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim and Morris to have initial and travel-to points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 32:
Banerjee further teaches:
wherein the route is determined from an initial position of the navigation system as determined by the positioning system and to the routing point for the address (Taught in column 5, lines 20-31 and as beginning destination, ultimate destination and points of interest along the way in Fig. 4, column 7, line 57 to column 8, line 10.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim and Morris to have initial and travel-to points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.

Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) in view of Morris (WO2004/113841 A1) further in view of Tran (US 7,639,163 B2).
Claim 25:
Tran further teaches:
wherein the addressed link corresponds to the display point for representing the address on a map displayed via the user interface (See Fig.1E-1H, where confirmed route has Irvine address with details on the road the traveler is travelling on.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim and Morris to have display address on display screen for user along route in map, as taught by Tran, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 34:
Tran further teaches:
wherein the addressed link corresponds to a display point for representing the address on a map displayed via the user interface (See Fig.1E-1H, where confirmed route has Irvine address with details on the road the traveler is travelling on.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim and Morris to have display address on display screen for user along route in map, as taught by Tran, to keep a traveler from getting lost along an unfamiliar routed path.

Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimada (US 6,119,065 A) in view of Bechtolsheim (US 6,374,182 B1) in view of Morris (WO2004/113841 A1) in view of Tran (US 7,639,163 B2) further in view of Banerjee (US 8,000,892 B2). 
Claim 26:
Banerjee further teaches:
wherein the display point is at least one of (a) located at a center of a parcel associated with the address, (b) located within a footprint of a building associated with the address, or (c) located substantially at an entrance of a building associated with the address (See Fig. 8, user footprint inside of a building.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim, Morris and Tran to have substantially travelled display points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.
Claim 35:
Banerjee further teaches:
wherein the display point is at least one of (a) located substantially at a center of a parcel associated with the address, (b) located substantially at a center of a footprint of a building associated with the address, or (c) located substantially at an entrance of a building associated with the address (See Fig. 8, user footprint inside of a building.).

Therefore, it would have been obvious to one of ordinary skill in the art of pedestrian route management before the effective filing date of the claimed invention to modify the method, software and system of Shimada, Bechtolsheim, Morris and Tran to have substantially travelled display points, as taught by Banerjee, to keep a traveler from getting lost along an unfamiliar routed path.

Response to Arguments
Applicant argues that the Applicant’s claimed invention provides a technical solution to the technical problem of how to clearly display and provide a route to a location of interest wherein the display point and/or routing point may not be located in a location expected based on the street address, e.g. see pg. 9 of Remarks – Examiner disagrees.
Accessing address record, routes to travel, identified attributes as markers, determining the best route to travel and taking direction is an abstract idea that was done mentally by humans using the exact same process. The instant claims recite entering an address to retrieve driving and walking directions using a preferred terminology. Applicant is essentially claiming data gathering, an abstract idea. The computer automation of this navigation process is accomplished using conventional technology and is not significantly more than an abstract idea.
Applicant argues that the Applicant’s claimed invention provides a technical solution to the technical problem of how to clearly display and provide a route to a location of interest wherein the display point and/or routing point may not be located in a location expected based on the street address, e.g. see pg. 10-11 of Remarks – Examiner disagrees.
The specific features and components of the claimed invention are not explained and are not solving a technological problem with a technological solution, but is rather an already solved navigation problem solved in a non-technical manner. For example, accessing geographical data associated with an address such as driving directions and displaying routes along a pedestrian pathway collected from a database is merely providing helpful data. Even the way the helpful data is provided is not technical. It doesn’t appear the computer’s operations are more efficient or improved upon based on the claimed functions of identifying a display point and routing point, outside of improving the computer specifically for implementing the abstract idea.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/29/2021

/Jonathan Ng/Primary Examiner, Art Unit 3619